Citation Nr: 1213524	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Appellant
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

In accordance with 38 C.F.R. § 20.900, the appeal has been advanced on the Board's docket.

The Veteran had active military service from February 1945 to February 1946.  He died in July 2002 and the Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2004 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2004, the Appellant appeared at a hearing before the undersigned.  A transcript of the hearing is in the file. 

In July 2005, the Board remanded the claim for additional development to comply with Manlincon v. West, 12 Vet. App. 238 (1999).  VA issued a statement of the case in March 2007 and a supplemental statement of the case in March 2008.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In December 2009, in accordance with 38 U.S.C.A. § 7109, and 38 C.F.R. § 20.901(d), the Board requested an advisory medical opinion from a physician who is not employed by VA (independent medical expert or IME).  In June 2010, the Board provided the Appellant and her representative a copy of the opinion and afforded the Appellant opportunity to submit additional argument and evidence.  The Appellant's representative submitted additional argument in July 2010.

In July 2011, the Board again remanded this matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The death certificate shows that the Veteran died in July 2002, at home.  The immediate cause of death was acute coronary insufficiency.  No underlying or other contributing cause of death was listed. 

The Appellant's claim under 38 U.S.C.A. § 1151 is based upon two events which the Appellant contends resulted in or contributed to the Veteran's death.  The Appellant argues that in December 2000, VA sent the wrong medication, which the Veteran unknowingly used.  As a result, the Veteran suffered an acute hypoglycemic reaction, which she argues damaged his heart and contributed to his death.  She also argues that the Veteran should have been admitted to a VA hospital in July 2002, and that the VA's failure to admit the Veteran caused his death the next day. 

In the written presentation to the Board, the Appellant's representative argues that VA should determine if any quality-assurance records were generated concerning either incident and if so, then obtain the records.  The representative then argues if relevant, VA should consider the quality-assurance records along with all other competent evidence to decide the claim. 

As no such request to VHA has been made with regard to this claim, the Board remanded the claim in July 2011 directing the RO to inquire whether quality-assurance records exist.  



After the July 2011 remand, the RO obtained outpatient records for the time period in question.  The records were already associated with the file and are not quality-assurance records that were the subject of the remand.  The regular outpatient records obtained by the RO are different than quality-assurance or quality-review records.

VA's medical quality-assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process, or outcome of health care provided by VA.  38 U.S.C.A. § 17.500(c).  

Under 38 U.S.C.A. § 5705, records created as part of the medical quality-assurance program are confidential and access is limited.  

Stated another way, VA quality-assurance records are not the outpatient or inpatient records generated to document the treatment provided to the Veteran.  Instead, these records are produced by VA, often in the form of peer review, to study outcomes at VA and determine if administrative action is needed to improve VA health care in the future.  The records are confidential to protect the identities of peer reviewers and promote frank discussion.   

Hence, there is now a procedure in place as outlined by the General Counsel in VAOPGCPREC 1-2011 to determine whether such records, if they exist, may be obtained and reviewed in a Veteran's claim.  In VAOPGCPREC 1-2011, the VA General Counsel held that VA's duty to assist requires agencies of original jurisdiction and the Board to request access to any quality-assurance records relevant to a claim.  





If the appropriate VHA officials deny the request, then the General Counsel may be asked to make the determination.  If both VHA and VA General Counsel conclude the records are confidential and privileged, then neither the agency of original jurisdiction nor the Board may review the documents. 

As the requested development has not been completed, a remand is necessary to ensure compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request access to records of "quality-assurance review" or "focused review" as defined in 38 U.S.C.A. § 17 .500(c) conducted by the Dallas VA Medical Center or th Bonham VA Clinic from the Under Secretary for Health (USH), Veterans Integrated Service Network (VISN) director, or a Veterans Health Administration (VHA) medical facility director as to VA sending the wrong medication to the Veteran in December 2000 and whether the Veteran and his spouse tried but were unsuccessful in having VA admitted the Veteran as in-patient in July 2002. 







The letter requesting access to focused review should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial must be provided and the official must state whether the documents fall into one of the following three categories: 

Protected from disclosure by 38 U.S.C.A. § 5705; 

Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501(b); or, 

The requested records or documents no longer exist or cannot be found. 

Any response must be in writing and documented in the claims file.  If no records do not exist or further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).  

2.  If the appropriate VHA official confirms that such records exist, but are privileged under the Quality Assurance Act, then forward the request to the Office of the General Counsel. 


3. If the appropriate VHA official and the General Counsel agree that the documents are privileged, then the claim should be returned to the Board.  

4.  If the VHA official and the General counsel conclude that the records are not protected and access is granted, the RO should request the focused review records and associate any copies with the claims file and adjudicate the claim, considering the additional evidence.  If the claim remains denied, the RO should issue a supplemental statement of the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



